Peters, J.
That the writ in this case is sufficient to enforce a lien for labor on logs, is settled in Getchell v. Gooden and logs, argued upon the same briefs with this case; ante, 563.
*565There is, however, a complication in the pleadings here. The demurrer to the writ and declaration, by log owners, was sustained by the court at nisi prius, upon the ground that the writ contains no allegation that it was sued out within sixty days after the logs had arrived at their place of destination. To this decision no exception was taken by the plaintiff. The plaintiff then produced in evidence a written admission of the log owners of the fact that the suit was commenced, and the attachment made, within that time. Thereupon the court decided that the alleged deficiency in the writ was supplied by such admission. To this ruling the log owners excepted.
One ruling was wrong, and the other consequently was immaterial and unnecessary. Upon the whole, we think it just to send the case back ^proceed anew. In a strict sense, the log owners, at the date of these proceedings, were not properly in court. No legal notice had been served on them to appear. It is not enough that they come in voluntarily, or that they were individually summoned in. To establish a regular and perfect hen judgment, it is indispensable that a general notice, such as -would be good against the world, should be given. Sheridan v. Ireland and logs, 61 Maine, 486 ; Parks v. Crockett, Id., 489. The case shows that such a notice, by publication, has been ordered since the trial, several terms ago.
The order is that all the pleadings since the writ be stricken out and the Action stand for trial.
Appleton, C. J., Cutting, Walton, Babeows and Danfoeth, JJ., concurred.